t c memo united_states tax_court roberta birdsong and william h birdsong petitioners v commissioner of internal revenue respondent docket no filed date roberta birdsong and william h birdsong pro sese brian a pfeifer and christiane c sanicola for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 with respect to petitioners’ federal_income_tax all section references are to the internal_revenue_code in effect for the continued the issues for decision are whether petitioners’ rental real_estate loss is subject_to the passive_activity_loss limitations of sec_469 and petitioners are liable for an accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference at the time they filed their petition petitioners resided in california during petitioners owned two rental real_estate properties both properties were in oakland california they consisted of four and five rental units respectively petitioner husband works full time as an emergency physician while petitioner wife is not formally employed she divides her time between caring for their children and managing their rental properties in petitioner wife was the sole party actively involved in the day-to-day management of their rental properties these tasks included inter alia cleaning common areas collecting coins from washing machines performing repairs at the properties communicating with tenants collecting and depositing rent maintaining insurance continued tax_year in issue and all rule references are to the tax_court rules_of_practice and procedure policies purchasing materials for the properties as needed paying bills and keeping books_and_records for tax_accounting purposes she occasionally hired a contractor such as a handyman or plumber to perform tasks she could not complete herself when she hired a contractor petitioner wife spent considerable time researching and contacting contractors obtaining price quotes and supervising repairs petitioner wife’s property management duties also included inspecting units preparing painting and supervising contractors units for rental advertising vacated units screening potential tenants showing the units and processing rental applications petitioner wife produced two spreadsheets detailing her rental management activities the first spreadsheet reflects that petitioner wife logged dollar_figure hours managing the rental properties in the second spreadsheet shows a total of dollar_figure hours the second spreadsheet includes previously omitted tasks such as investor hours and driving time between the rental properties and the hardware store and other locations pertinent to the management of the units petitioners used petitioner wife’s calendar and receipts to reconstruct the time entries on both spreadsheets for the first half of for the second half of the time entries come from a contemporaneous log petitioner wife maintained on her phone on which she entered the date location time and description of each task she performed petitioner wife supplied receipts and invoices that substantiate the hours she logged petitioners hired an accountant douglas young of the anderson c p a group to prepare petitioners’ tax_return for among other years petitioners reported a loss for their rental_real_estate_activities on schedule e supplemental income and loss as though petitioner wife qualified as a real_estate_professional pursuant to sec_469 petitioners elected to treat all of their rental real_estate interests as a single activity for federal_income_tax purposes in on date respondent issued petitioners a notice_of_deficiency for disallowing their schedule e rental real_estate loss in excess of the sec_469 passive_activity_loss limitation respondent also determined an accuracy-related_penalty under sec_6662 petitioners timely filed a petition with this court for redetermination opinion i burden_of_proof the commissioner’s determinations in the notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving them incorrect see rule a 290_us_111 taxpayers also bear the burden of proving that they have met all requirements to be entitled to any deductions claimed see rule a 503_us_79 ii sec_469 passive_activity_loss limitation taxpayers are allowed deductions for certain business and investment_expenses pursuant to sec_162 and sec_212 however sec_469 generally disallows any passive_activity_loss for the tax_year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 a passive_activity_loss is defined as the excess of the sec_7491 provides that if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability for tax and meets other prerequisites the burden_of_proof shifts to the commissioner as to that factual issue see 116_tc_438 this case is decided on the preponderance_of_the_evidence and is not affected by the burden_of_proof or sec_7491 material_participation is defined as the regular continuous and continued aggregate losses from all passive activities for the year over the aggregate income from all passive activities for such year sec_469 a rental_activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 pursuant to sec_469 the rental activities of a taxpayer who is in the real_property business real_estate_professional are not per se passive activities but are treated as a trade_or_business subject_to the material_participation requirements of sec_469 sec_1_469-9 income_tax regs a taxpayer qualifies as a real_estate_professional and is not engaged in a passive_activity under sec_469 if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 continued substantial involvement in the operations of the activity sec_469 a rental_activity is any activity where payments are principally for_the_use_of tangible_property sec_469 a real_property_trade_or_business is defined in sec_469 as any real_property development redevelopment construction reconstruction acquisition conversion rental operation management leasing or brokerage trade_or_business in the case of a joint_return the foregoing requirements for qualification as a real_estate_professional are satisfied if and only if either spouse separately satisfies the requirements sec_469 all of a taxpayer’s real_estate activities are taken into account to determine whether the 750-hour requirement is satisfied see hailstock v commissioner tcmemo_2016_146 sec_1_469-5 income_tax regs sec_1_469-5t temporary income_tax regs fed reg date sets forth the requirements to establish the taxpayer’s hours of participation as follows the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries we have held that the regulations do not allow a postevent ballpark guesstimate bailey v commissioner tcmemo_2001_296 goshorn v commissioner tcmemo_1993_578 respondent conceded that petitioner wife satisfies the first prong of the real_estate_professional test under sec_469 because she was not otherwise employed in therefore the only matter before this court with respect to the sec_469 passive_activity_loss limitation is whether petitioner wife has satisfied the 750-hour requirement under sec_469 respondent argues that petitioner wife’s logs do not establish that she satisfied the 750-hour requirement because they were not contemporaneous and contained inaccuracies we disagree petitioners testified credibly and in detail about petitioner wife’s active and extensive management of their rental properties furthermore petitioners presented detailed spreadsheets that reflected petitioner wife’s rental management activities exceeded the 750-hour requirement we find petitioners’ narrative summary and thorough time logs convincing because petitioners owned numerou sec_5 we find petitioners to be honest forthright and credible see 58_tc_560 observing that the process of distilling truth from the testimony of witnesses whose demeanor we observe and whose credibility we evaluate is the daily grist of judicial life rental units that petitioner wife operated alone see hailstock v commissioner at holding that the taxpayer’s credible testimony regarding time spent operating multiple properties alone satisfied the sec_469 requirements petitioners’ testimony is further buttressed by petitioner wife’s thorough time-keeping as well as the receipts and invoices petitioner wife produced to corroborate her time logs on the basis of petitioners’ testimony and the record as a whole we conclude that petitioner wife pursuant to sec_469 materially participated and is a real_estate_professional accordingly petitioners’ loss attributable to their rental real_estate is not limited by the passive_activity_loss rules of sec_469 iii accuracy-related_penalty respondent determined that petitioners are liable for an accuracy-related_penalty of dollar_figure under sec_6662 pursuant to sec_6662 and b and a taxpayer may be liable for a penalty of of the portion of an although we caution petitioner wife to construct more strictly contemporaneous time logs for her future endeavors we find her credible testimony and time logs to be a reasonable means of proof see sec_1 5t f temporary income_tax regs fed reg date underpayment_of_tax due to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax because we hold for petitioners as to the sec_469 passive_activity_loss limitation petitioners have no underpayment and hence no accuracy-related_penalty in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued and decision will be entered for petitioners understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 a substantial_understatement_of_income_tax is defined as an understatement_of_tax that exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure sec_6662 after trial respondent filed a motion to reopen the record to introduce evidence of compliance with the written supervisory approval requirement under sec_6751 because we hold for petitioners on the deficiency we will deny respondent’s motion as moot
